Case 9:19-cv-81160-RS Document 1012 Entered on FLSD Docket 08/17/2021 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 19-81160-CIV-SMITH

  APPLE INC.,

                     Plaintiff,

         v.

  CORELLIUM, LLC,

                     Defendant.


          ORDER GRANTING THE PARTIES’ JOINT MOTION AND RETAINING
        JURISDICTION TO ENFORCE THE PARTIES’ SETTLEMENT AGREEMENT

         This cause comes before the Court on the Parties’ Joint Motion for Entry of (1) Order

  Retaining Jurisdiction to Enforce the Parties’ Settlement Agreement, and (2) Final Judgment

  Pursuant to Federal Rule of Civil Procedure 58 [DE 1011]. Upon consideration, it is:

         ORDERED that the Motion [DE 1011] is hereby GRANTED. Without in any way

  affecting the finality of the forthcoming Final Judgment in this Action, this Court hereby retains

  exclusive jurisdiction until August 17, 2022 as to all matters relating to the interpretation,

  administration, implementation, effectuation and/or enforcement of the parties’ settlement

  agreement in this case. The Court shall separately enter Final Judgment in this Action.

         DONE AND ORDERED in Fort Lauderdale, Florida this 17th of August, 2021.
